Citation Nr: 1003485	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-28 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for chondromalacia of the right knee (right knee 
disability).  

2.  Entitlement to a disability rating in excess of 
20 percent prior to July 7, 2006, for a disability of the 
left knee, status post chondroplasty of the lateral tibial 
plateau with lateral meniscectomy (formerly bilateral knee 
condition) (left knee instability disability).  

3.  Entitlement to a disability rating in excess of 
20 percent from December 1, 2006, to July 21, 2008, 
inclusive, for a left knee instability disability. 

4.  Entitlement to a compensable disability rating from 
July 22, 2008, for a left knee instability disability. 

5.  Entitlement to a disability rating in excess of 
10 percent prior to July 7, 2006, for degenerative joint 
disease (DJD) of the left knee (left knee DJD disability), 
associated with the Veteran's service-connected left knee 
instability disability.  

6.  Entitlement to a disability rating in excess of 
20 percent from December 1, 2006, for the left knee DJD 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1992 to 
May 1995.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, that continued the Veteran's disability ratings for 
his right knee disability, left knee instability disability, 
and left knee DJD disability.  The Veteran underwent surgery 
on his left knee and in an August 2006 rating decision, the 
RO assigned a temporary total rating from July 7, 2006, to 
November 30, 2006, inclusive, for the left knee instability 
rating, and assigned a disability rating of 20 percent 
thereafter for the left knee instability disability.  In a 
January 2009 rating decision, the RO increased the Veteran's 
left knee degenerative joint disease disability rating to 
20 percent, effective from December 1, 2006, and decreased 
the Veteran's disability rating for the Veteran's left knee 
instability disability to a noncompensable (0 percent) 
rating, effective from July 22, 2008.  

In June 2008, the Veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder. 

At that June 2008 personal hearing, the Veteran testified 
that he believed that he had nerve damage in both legs as a 
result of his July 2006 surgery.  Transcript at 2.  But the 
Veteran is a lay person, with no medical training to 
determine whether the bilateral symptoms that arose six 
months after the surgery to his left leg were related to that 
surgery.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
lay person is not competent to give evidence of matters that 
require medical knowledge).  No medical examiners have 
determined that there is any neurological damage related 
either to the surgery or to his service-connected knee 
disabilities.  July 2008 Compensation and Pension Orthopedic 
Exam (muscle contractions not related to July 2006 surgery or 
to the Veteran's current knee problems); November 2006 
Washington University Medical Center Record (the Veteran's 
osteotomy is completely healed with no new fractures, change 
in alignment, or hardware failures).  

The VA orthopedic surgeon noted in the July 2008 examination 
report that the Veteran had involuntary muscle contractions 
which were puzzling to the him and appeared to be non-
physiologic.  He recommended that the Veteran be scheduled 
for a neurological examination.  But he also provided a 
definite opinion that the muscle contractions were not 
related to the Veteran's service-connected knee disabilities.  
July 2008 C&P Orthopedic Exam.  The claims folder does not 
show that either a neurological examination was scheduled or 
that the Veteran has filed a formal claim for any 
neurological disability.  Nevertheless, given the orthopedic 
surgeon's recommendation and the Veteran's testimony at the 
personal hearing, that was reduced to writing in the 
transcript, the matter is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's right knee disability manifests in 
limitation of flexion motion between 90 and 122 degrees and 
X-ray evidence of slight medial compartment arthritis; the 
right knee disability does not manifest in: ankylosis; 
recurrent subluxation; lateral instability; dislocated 
cartilage; removal of semilunar cartilage that is 
symptomatic; limitation of extension; impairment of the tibia 
and fibula; or genu recurvatum.  

2.  Prior to April 13, 2006, the Veteran's left knee 
instability disability manifested in negative Lachman's 
tests; it did not manifest in ankylosis, malunion or nonunion 
of the tibia and fibula, genu recurvatum, varus instability, 
valgus instability, or recurrent subluxation.  

3.  For the period between April 13, 2006, to July 6, 2006, 
inclusive, the Veteran's left knee instability disability 
manifested in positive McMurray's test, a 15-degree valgus 
deformity of the left knee, and symptoms of significant 
instability.  

4.  For the period between December 1, 2006, to July 21, 
2008, inclusive, the Veteran's left knee instability 
disability manifested in negative McMurray's tests, negative 
drawer tests, and negative Lachman's tests; it did not 
manifest in ankylosis, malunion or nonunion of the tibia and 
fibula, genu recurvatum, effusion, locking, varus laxity, 
valgus laxity, or recurrent subluxation; a knee brace had 
been issued to the Veteran.   

5.  For the period from July 22, 2008, the Veteran's left 
knee instability disability has manifested in negative 
McMurray's tests and negative drawer tests, it did not 
manifest in ankylosis, malunion or nonunion of the tibia and 
fibula, genu recurvatum, effusion, locking, varus laxity, 
valgus laxity, or subluxation; the Veteran does not wear his 
left knee brace at examinations.  

6.  For all periods, the maximum limitation of motion that 
was manifested by the Veteran's left knee DJD disability was 
extension limited to 5 degrees and flexion limited to 45 
degrees.  
7.  The Veteran experiences the following functional 
limitations due to pain, weakness, and lack of endurance with 
respect to his arthritis knee disabilities:  he cannot sit 
longer than 30 to 45 minutes or walk for more than 1.5 
blocks; he can no longer climb up and down a ladder; he has 
difficulty putting on shoes and socks and getting in and out 
of a bathtub; between April and July 2006, he needed 
assistance to dress.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for chondromalacia of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.40, 4.71a and 
Diagnostic Codes 5003, 5256 to 5263 (2009).  

2. The criteria for a disability rating in excess of 
20 percent prior to April 13, 2006, for a disability of the 
left knee, status post chondroplasty of the lateral tibial 
plateau with lateral meniscectomy (formerly bilateral knee 
condition), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.14, 4.71a and Diagnostic Codes 5003, 5256 to 5263 
(2009).  

3.  The criteria for a disability rating of 30 percent, and 
no higher, from April 13, 2006, to July 6, 2006, inclusive, 
for a disability of the left knee, status post chondroplasty 
of the lateral tibial plateau with lateral meniscectomy 
(formerly bilateral knee condition), have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.71a and Diagnostic Codes 
5003, 5256 to 5263 (2009).  

4.  The criteria for a disability rating in excess of 20 
percent from December 1, 2006, to July 21, 2008, inclusive, 
for a disability of the left knee, status post chondroplasty 
of the lateral tibial plateau with lateral meniscectomy 
(formerly bilateral knee condition), have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.71a and Diagnostic Codes 
5003, 5256 to 5263 (2009).  
5.  The criteria for a compensable rating from July 22, 2008, 
for a disability of the left knee, status post chondroplasty 
of the lateral tibial plateau with lateral meniscectomy 
(formerly bilateral knee condition), have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.105, 3.159, 3.321, 4.1, 4.2, 4.3, 4.14, 4.71a and 
Diagnostic Codes 5003, 5256 to 5263 (2009).  

6.  The criteria for a disability rating in excess of 
10 percent prior to July 7, 2006, for degenerative joint 
disease of the left knee, associated with a disability of the 
left knee, status post chondroplasty of the lateral tibial 
plateau with lateral meniscectomy (formerly bilateral knee 
condition), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.14, 4.40, 4.45, 4.71a and Diagnostic Codes 5003, 5010, 
5260, 5261 (2009).  

7.  The criteria for a disability rating in excess of 20 
percent from December 1, 2006, for degenerative joint disease 
of the left knee, associated with a disability of the left 
knee, status post chondroplasty of the lateral tibial plateau 
with lateral meniscectomy (formerly bilateral knee 
condition), have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.14, 4.40, 4.45, 4.71a and Diagnostic Codes 5003, 5101, 
5260, 5261 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased ratings for knee disabilities 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has previously been granted, the 
primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
The relevant temporal focus for adjudicating an increased 
rating claim is on the evidence establishing the state of the 
disability from the time period one year before the claim was 
filed until a final decision is issued.  Hart v. Mansfield, 
21 Vet. App. 505, 509-510 (2007).  

Staged ratings may be assigned if the severity of the 
disability changes during the relevant rating period.  Hart, 
21 Vet. App. at 509-510.  With respect to the right knee, 
since the evidence does not establish a change in the 
severity of that disability during the relevant rating 
period, no staged ratings are warranted.  With respect to the 
two separate ratings for the left knee, the RO created stages 
for both of those ratings.  As discussed below, the Board 
finds that the stages established by the RO with respect to 
the degenerative joint disease of the left knee disability 
are supported by the record and no further stages need be 
created.  But with respect to the left knee instability 
disability, for the reasons discussed below, the Board has 
created an additional stage for the period between the 
April 13, 2006 C&P joints examination and the July 7, 2006, 
surgery.  

A.  The respective disabilities and rating periods before the 
Board

At the time the Veteran filed his March 2006 claim, he had 
three ratings for his  knees:   a 10 percent rating under 
Diagnostic Code (DC) 5262 for a right knee disability; a 
20 percent rating under DC 5010-5262 for a left knee 
instability disability; and a 10 percent rating under 
DC 5262-5010 for a left knee DJD disability.  In a June 2006 
rating decision, the RO continued the evaluations, but 
changed the diagnostic codes under which the disabilities 
were rated, as follows:  for the right knee disability the 
diagnostic code was changed from DC 5262 to DC 5260; for the 
left knee instability disability, the diagnostic code was 
changed from DC 5010-5262 to DC 5010-5257; and for the left 
knee DJD disability, the diagnostic code was changed from 
DC 5010-5262 to 5010-5260.  The Veteran appealed.  

In July 2006, the Veteran underwent a left distal femoral 
osteotomy.  In an August 2006 rating decision, a temporary 
total evaluation for convalescence was assigned for the left 
knee instability disability from July 7, 2006, and a 
20 percent rating was assigned thereafter from December 1, 
2006.  In a January 2009 rating decision, the RO increased 
the rating for the left knee DJD disability to 20 percent, 
from December 1, 2006, and decreased the rating for the left 
knee instability disability to 0 percent, from July 22, 2008.  

The Veteran has indicated in a September 2006 document that 
he was satisfied with the temporary total evaluation for 
convalescence, but that he sought higher ratings for the knee 
disabilities for all other times.  And since the highest 
ratings have not been assigned to his disabilities, the Board 
has jurisdiction over even those increased rating claims for 
which the RO assigned a higher rating.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).

In the January 2009 rating decision, the disability rating 
for the left knee instability disability was decreased 
from 20 to 0 percent, effective from July 22, 2008, without 
the special notice procedures of 38 C.F.R. § 3.105(e) being 
followed.  But since, in the same rating decision, the rating 
for the left knee DJD disability was increased from 10 to 
20 percent, the Veteran's combined rating was not decreased 
at all:  pursuant to the December 2008 rating decision, the 
Veteran's combined evaluation for compensation was 50 percent 
from February 1, 2007, and as a result of the January 2009 
rating decision, the Veteran's combined evaluation for 
compensation was 60 percent from February 1, 2007, and then 
returned to 50 percent from July 22, 2008.  Since the action 
did not result in a reduction in compensation payments, the 
special notice procedures do not apply.  38 C.F.R. § 3.105(e) 
(special procedures must be followed when a reduction in an 
evaluation for compensation purposes results in a reduction 
of payments).  

Finally, as noted above, for the rating periods that begin 
with the filing date of the claim (in March 2006), evidence 
from one year before that (that is, March 2005) generally is 
relevant in evaluating the disability.  But the Veteran had 
surgery on his left knee in May 2005 and was given a 
temporary total evaluation for convalescence.  As a result, 
instead of looking at the evidence concerning the left knee 
for one year before the claim was filed, the Board will 
examine only the evidence of the Veteran's left knee 
disabilities from the day after the temporary total 
evaluation ended (June 30, 2005), that is, from July 1, 2005.  
In addition, the Veteran was also assigned a temporary total 
disability rating for the left knee instability disability 
from July 7, 2006, until November 30, 2006.  In determining 
whether an increased rating of the left knee is warranted, 
the Board will not use any evidence of a worsened left knee 
disability that relates to the periods when the Veteran was 
receiving a temporary total disability.  

In sum, the Board must evaluate the knee disabilities to see 
if higher ratings are warranted for the periods identified in 
the chart below:  

Disability
Ratin
g
Beginning
Ending
Right knee disability 
10%
March 2005
Present
Left knee DJD 
disability
10%
July 1, 2005
July 6, 2006
Left knee DJD 
disability
20%
December 1, 
2006
Present
Left knee instability 
disability
20%
July 1, 2005
July 6, 2006
Left knee instability 
disability
20%
December 1, 
2006
July 21, 2008
Left knee instability 
disability
   0%
July 22, 2008
Present 

In section B, the schedular criteria for the right knee 
disability, left knee DJD disability, and left knee 
instability disability will be addressed.  As discussed in 
that section, the Board has now created another ratings stage 
from April 13, 2006, to July 6, 2006, inclusive, for the left 
knee instability disability.  And in section C, other 
considerations, such as functional limitation, extraschedular 
evaluations, and the benefit-of-the-doubt doctrine, will be 
addressed.  

B.  Schedular criteria for evaluating the knee disabilities

Disabilities are evaluated by using the schedular criteria 
found under various diagnostic codes.  Here, the criteria for 
evaluating disabilities of the knee are found in Diagnostic 
Codes 5256 to 5263.  38 C.F.R. § 4.71a.  Some of that 
criteria is not applicable to this Veteran's knee 
disabilities, however, since the Veteran's disabilities do 
not manifest in ankylosis (DC 5256) or genu recurvatum (DC 
5263).  Thus, only the criteria found in Diagnostic Codes 
5257 (other impairment of the knee), 5258 (dislocated 
semilunar cartilage, with frequent episodes of locking, pain, 
and effusion in to the joint), 5259 (removal of semilunar 
cartilage, symptomatic), 5260 (limitation of flexion of the 
leg), 5261 (limitation of extension of the leg), and 5262 
(impairment of tibia and fibula) will be examined.  In 
addition, the criteria for evaluating arthritis must be 
addressed here.  DCs 5003, 5010, 38 C.F.R. § 4.71a. 

While this appeal was pending, in a separate claim the 
Veteran sought, and was granted, service connection for the 
scars from his left knee surgery and a noncompensable rating 
was assigned.  The claims folder does not contain a notice of 
disagreement with respect to that separate rating.  Nor does 
the Veteran's representative address the scars in the 
informal hearing presentation.  As a result, the Board will 
not here address the rating assigned to the scars of the left 
knee.  

1.  Right knee evaluation

The Veteran's range of motion measurements for the right knee 
during the entire rating period do not warrant a compensable 
rating under Diagnostic Codes 5260 and 5261.  With respect to 
extension, a 10 percent rating is available for extension 
limited to 10 degrees and ratings up to 50 percent are 
available for more limited extension motion.  DC 5261, 
38 C.F.R. § 4.71a.  But at every examination where the 
Veteran's right knee extension was measured, it was measured 
at a full zero degrees.  March 2005 Orthopedic St. Louis; 
October 2005 Primary Care General Note St. Louis; 
November 2005 Orthopedic Consult St. Louis; February 2006 C&P 
Joint Exam; April 2006 Washington University Medical Center; 
July 2008 C&P Joints Exam; July 2008 C&P Orthopedic Exam.  

Ratings are assigned to knee flexion limitations as follows:  
60 degrees (noncompensable); 45 degrees (10 percent); 30 
degrees (20 percent) and 15 degrees (30 percent).  DC 5260, 
38 C.F.R. § 4.71.  Full flexion of the knee is to 140 
degrees.  38 C.F.R. § 4.71a, Plate 2.  Although the Veteran 
had some limitation of right knee flexion each time the range 
of motion was measured, flexion was never limited to 60 
degrees.  March 2005 Orthopedic St. Louis (110 degrees); 
October 2005 Primary Care General Note St. Louis (90 
degrees).  November 2005 Orthopedic Consult St. Louis (110 
degrees); February 2006 C&P Joint Exam (122 degrees); April 
2006 Washington University Medical Center (110 degrees); 
July 2008 C&P Joints Exam (110 degrees); July 2008 C&P 
Orthopedic Exam (115 degrees).  Thus, no increased rating 
based on any limitation of motion of the right knee is 
warranted. 

The following disability rating are available for impairment 
of the tibia and fibula:  with respect to malunion of the 
bones, 10 percent for slight knee disability; 20 percent for 
moderate knee disability; and 30 percent for marked knee 
disability.  DC 5262, 38 C.F.R. § 4.71a.  A 40 percent 
disability rating is available with respect to a nonunion of 
the tibia and fibula bones, with loose motion, requiring a 
brace.  DC 5262, 38 C.F.R. § 4.71a.  The Veteran was 
originally assigned a right knee disability rating under 
Diagnostic Code 5262 when the RO eliminated the rating for a 
bilateral knee condition and rated each knee separately.  But 
in the June 2006 rating decision, the RO noted that there was 
no evidence of nonunion or malunion of the tibia and fibula, 
so that the diagnostic code was updated to DC 5260.  The 
Board finds that for the entire rating period for the right 
knee, there is no evidence of nonunion or malunion of the 
tibia and fibula.  Thus, no increased rating for the right 
knee is warranted based on that criteria.   

Nor does the record show that an increased right knee rating 
is warranted under the criteria for evaluating disabilities 
involving knee cartilage.  See DCs 5258 (20 percent rating 
available for dislocated semilunar cartilage with frequent 
episodes of locking, pain and effusion into the joint), 5259 
(10 percent rating available for symptomatic removal of 
semilunar cartilage), 38 C.F.R. § 4.71a.  Although there was 
small joint effusion one year before the claim was filed, 
there were no findings of effusion at other times during the 
rating period.  March 2005 MRI of the Right Knee; July 2008 
C&P Joints Exam (no effusion of the right knee; Ballottement 
test negative; no aspirations since last C&P joints exam).  
And while some mild crepitus was noted upon repetitive motion 
in August 2006, there were no findings that the meniscus of 
the right knee was impaired.  March 2005 MRI of the Right 
Knee (medial and lateral meniscus are intact); July 2008 C&P 
Joints Exam (normal patellar tracking with no crepitus); but 
see August 2006 C&P Joints Exam (mild crepitation with 
repetitive flexion and extension of right knee).  McMurry's 
test was negative for the right knee at every examination. 
October 2005 Primary Care General Note St. Louis; April 2006 
C&P Joints Exam; July 2008 C&P Joints Exam.  

The Veteran testified at his June 2008 hearing that his right 
knee would lock up.  Transcript at 9.  He did not identify 
what he meant by locking up.  He also testified that his 
right knee was constantly swollen.  Transcript at 5-6.  He 
suggested that his right knee was worse because he had been 
favoring his left leg.  Transcript at 9.  

He reported to the April 2006 C&P examiner that his right 
knee frequently locked up.  April 2006 C&P Joints Exam.  At 
the July 2008 C&P joints examination, he reported that the 
right knee would grind when he walked, locked when he sat 
down, and swelled 1-3 times per month.  July 2008 C&P Joints 
Exam.  He reported that he had had several close calls when 
driving because the right knee had locked up while he was 
maneuvering between the gas pedal and the brake, but he had 
not had any accidents because of it.  July 2008 C&P Joints 
Exam.  He did not indicate that he had stopped driving.  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).   Thus, a lay person is competent to testify 
about symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
The Veteran is competent to describe his symptoms.  

The medical evidence of record is also competent for it is 
provided by medical professionals and is supported by 
clinical findings.  38 C.F.R. § 3.159(a)(1) (competent 
medical evidence means evidence provided by a person who is 
qualified through education, training or experience to offer 
medical diagnoses, statements, or opinions).   But just 
because evidence is provided by a competent source does not 
mean that such evidence is credible.  

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and in so doing, the 
Board may accept some evidence and reject other evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  And in 
determining the weight to be assigned to evidence, 
credibility can be affected by inconsistent statements, 
internal inconsistency of statements, inconsistency with 
other evidence of record, facial implausibility, bad 
character, interest, bias, self-interest, malingering, desire 
for monetary gain, and witness demeanor.  Caluza v. Brown, 7 
Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 
604 (Fed. Cir. 1996).  

Although the Veteran testified that his right knee had gotten 
much worse and that it was locking, he also explained that he 
had not sought medical treatment because he did not have the 
time to go to the doctor.  Transcript at 9.  He told the 
July 2008 C&P examiner that he had had an appointment in 
April 2008 for evaluation of his knees, but he missed the 
appointment and had not rescheduled because that doctor was a 
very busy man.  The Board finds it implausible that someone 
who has had "several close calls" on the road due to 
"locking" of his right knee while driving would not find 
the time to obtain medical treatment.  

In addition, the Veteran's testimony that he was experiencing 
locking and constant swelling is not consistent with the 
findings of the two C&P examiners who conducted examinations 
one month later, making no findings about cartilage issues or 
locking of the right knee, and finding there was no effusion 
of the right knee.  The Board finds that because the 
Veteran's testimony and medical history statements on this 
issue are rather vague, implausible, and inconsistent with 
the medical evidence indicating that the Veteran was not 
having any cartilage issues with respect to his right knee, 
the Veteran's lay evidence on this issue is entitled to very 
little weight.  On the other hand, the C&P examination 
reports are not only based on objective findings, but are 
consistent with one another and with all of the other medical 
evidence of record indicating that there was no locking, 
effusion, or cartilage issues with respect to the Veteran's 
right knee.  The Board finds those reports to be very 
credible.  When the relative credibility of the evidence is 
taken into consideration, no right knee increased rating is 
warranted for the rating period under the criteria of 
Diagnostic Codes 5257 and 5258.    
As for Diagnostic Code 5257, which governs other impairment 
of the knee with recurrent subluxation or lateral 
instability, there are three ratings available:  10 percent 
for slight impairment; 20 percent for moderate impairment; 
and 30 percent for severe impairment.  DC 5257, 38 C.F.R. 
§ 4.71a.  The medial and lateral cruciate ligaments were 
tender to palpation.  October 2005 Primary Care General Note 
St. Louis; July 2008 C&P Joints Exam (tenderness to palpation 
over the medial patellofemoral joint and the medial 
tibiofemoral joint, but no palpable abnormalities there); 
July 2008 C&P Orthopedics Exam (global tenderness about the 
knee).  And the Veteran was provided with a hinged knee brace 
for the right knee, although there are no treatment notes in 
the claims folder as to why that was warranted.  
September 2005 Prosthetics Consult St. Louis.  The record 
reflects that he does not wear the brace all the time.  
July 2008 C&P Joints Exam (Veteran not wearing a brace 
today); July 2008 C&P Orthopedics Exam (Veteran not wearing 
braces today).  

But the record has no objective evidence of subluxation or 
lateral instability of the right knee.  March 2005 Orthopedic 
St. Louis (no varus or valgus instability; negative Lachman's 
and drawer tests); November 2005 Orthopedic Consult St. Louis 
(same); April 2006 C&P Joints Exam (negative Lachman's; no 
valgus or varus laxity of the knee); April 2006 WUMC 
Treatment and Followup After X-rays (no varus or valgus 
instability; negative Lachman's; negative anterior and 
posterior drawer); July 2008 C&P Orthopedic Exam (no 
subluxation of the patella).  Indeed, at the April 2006 visit 
to his orthopedic surgeon, the Veteran did not complain of 
instability of the right knee.  April 2006 WUMC Treatment and 
Followup After X-rays.  

At the June 2008 hearing before the DRO, however, the Veteran 
testified that both knees would give way.  Transcript at 9.  
He gave no details of the frequency of the right knee giving 
way.  But at the C&P examinations held on different days of 
the following month, neither examiner found evidence of 
instability.  July 2008 C&P Joints Exam (anterior and 
posterior drawer signs negative; Lachman's test negative; no 
evidence of collateral ligament instability on varus and 
valgus testing); July 2008 C&P Orthopedic Exam (there is no 
ligamentous laxity).  

The Veteran also testified that he had fallen because of his 
knees, but he provided no details on that issue.  Transcript 
at 5-6.  He reported to the April 2006 C&P examiner that his 
right knee would occasionally buckle, but when asked what 
caused the knee to buckle or in what circumstances it would 
occur, he could not elaborate.  Nor could he identify how 
often it happened.  April 2006 C&P Joints Exam.  At the 
July 2008 C&P joints examination, he reported that the right 
knee would give way on the stairs, but not enough for him to 
fall down.  July 2008 C&P Joints Exam.  The treatment records 
in the claims file show that the Veteran has fallen twice. 
The first time was in February 2005, a time too remote to be 
considered relevant with respect to this increased rating 
claim filed in March 2006.  He fell again in November 2006, 
at a time when he was recovering from the July 2006 surgery 
and had been assigned a temporary total disability rating.  
There is no other medical evidence of falling in the record.  

Given that the Veteran could not identify any details about 
the instability of the right knee and that his claims in this 
regard are inconsistent with the reports of medical examiners 
to find that there is no objective evidence of instability, 
the Board assigns very little weight to the Veteran's lay 
evidence.  As a result, when the credibility of the evidence 
is considered, the Board finds that during the relevant 
rating period (from March 2005 to the present), the Veteran's 
right knee disability did not manifest in instability that 
caused him to fall.  Thus, an increased rating for the right 
knee on the basis of the criteria of Diagnostic Code 5257 is 
not warranted on this record.  

Regardless of which diagnostic code for the knee is used, as 
discussed above, the evidence does not warrant an increased 
disability rating for the right knee.  Nor is a separate 
rating warranted under the criteria for evaluating 
degenerative arthritis.  The July 2008 X-rays show slight 
medial compartment arthritis of the right knee.  Diagnostic 
Code 5003 governs the rating of degenerative arthritis 
established with X-ray findings and provides that ratings 
will be based on limitation of motion criteria for the joint 
involved.  DC 5003, 38 C.F.R. § 4.71a.  But as discussed 
above, under the criteria governing limitation of flexion 
(DC 5260) and of extension (DC 5261), the Veteran's knee does 
not meet the criteria for a compensable rating.  

Diagnostic Code 5003 provides, however, that when there is 
limitation of motion of the specific joint, but it is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is to be applied for each major joint 
affected by limitation of motion, to be combined, not added 
under DC 5003.  38 C.F.R. § 4.71a.  A knee is considered a 
major joint for purposes of applying ratings for arthritis.  
38 C.F.R. § 4.45(f).  

Here, the record establishes that there is limitation of 
flexion because the right knee flexion has been measured 
between 90 and 122 degrees, which is less than the full 140 
degrees.  Thus, a rating of 10 percent for limitation of 
flexion under Diagnostic Code 5003 is warranted here.  But 
the Board notes that in the June 2006 rating decision, the RO 
changed the diagnostic code for the evaluation of the right 
knee to Diagnostic Code 5260.  Yet, at that time, the 
Veteran's flexion had never been limited to 45 degrees, as 
required to warrant a 10 percent rating.  The Board finds 
that although the disability was named chondromalacia of the 
right knee and Diagnostic Code 5260 was assigned, from the 
evidence of record, it is clear that hyphenated Diagnostic 
Code of 5003-5260 was intended, for that would accurately  
reflect the severity of a right knee disability with 
noncompensable limited flexion due to arthritis.  Since the 
Veteran was assigned a rating for the limitation of flexion 
motion due to arthritis, albeit under an inaccurate 
diagnostic code, no separate rating for arthritis is 
warranted here.  See also 38 C.F.R. § 4.14 (the evaluation of 
the same manifestation under different diagnoses is to be 
avoided). 

Nor is a separate arthritis evaluation warranted for the 
Veteran's right knee extension.  The record shows no 
limitation of right knee extension at all because the 
Veteran's extension motion always measured a full zero 
degrees.  When there is no limitation of motion at all, but 
painful motion of 2 or more major joints with occasional 
incapacitating exacerbations, a rating of 10 percent can be 
assigned. DC 5003, 38 C.F.R. § 4.71a.  Here, however, the 
Veteran's left knee and left ankle have been assigned 
evaluations for degenerative changes of those joints.  Thus, 
as the right knee is the only painful joint with no 
limitation of extension, no separate arthritis rating with 
respect to extension is warranted.  Under the schedular 
criteria governing the evaluations of arthritis and knees, no 
increased rating for the right knee is warranted.  
2.  Degenerative joint disease of the left knee 

In November 2001, the Veteran was assigned a separate 
10 percent rating for degenerative joint disease of the left 
knee and that rating was increased to 20 percent from 
December 1, 2006.  Although Diagnostic Code 5010 is assigned 
to arthritis due to trauma, the criteria for evaluating that 
disability is found in DC 5003.  38 C.F.R. § 4.71a.  That 
diagnostic code provides alternative criteria for ratings 
higher than 10 percent.  As just discussed above, the first 
alternative applies when there is arthritis in 2 or more 
major joints, there is no limitation of motion of the joint, 
but there is painful motion.  DC 5003, 38 C.F.R. § 4.71a.  
That criteria is not applicable here because the Veteran's 
left knee disability manifests in limitation of both 
extension and flexion motion.  The alternative method of 
determining the evaluation of arthritis of a joint is to use 
the criteria for limitation of motion for the joint involved.  
DC 5003, 38 C.F.R. § 4.71a.  Thus, the limitation of knee 
motion criteria for ratings higher than 10 percent must be 
addressed for the rating stage prior to July 7, 2006 and the 
criteria for ratings higher than 20 percent must be addressed 
for the stage from December 1, 2006, to the present.  

Diagnostic Code 5261 provides that a 20 percent rating is 
available for extension motion limited to 15 degrees, a 
30 percent rating is available for extension motion limited 
to 20 degrees, and higher ratings up to 50 percent are 
available for even more limited extension motion.  38 C.F.R. 
§ 4.71a.  Diagnostic Code 5260 provides that a 20 percent 
rating is available for flexion motion limited to 30 degrees 
and a 30 percent rating is available for flexion motion 
limited to 15 degrees.  38 C.F.R. § 4.71a.  

But the Veteran's left knee range of motion has never been 
that limited during the relevant rating stages.  March 2005 
Orthopedic St. Louis (5 to 95 degrees); October 2005 Primary 
Care General Note St. Louis (0 to 45 degrees); November 2005 
Orthopedic Consult St. Louis (5 to 95 degrees); 
December  2005 Primary Care General Note St. Louis (0 to 125 
degrees); February 2006 C&P Joint Exam 0 to 90 degrees); 
April 2006 Washington University Medical Center (5 to 95 
degrees); July 2008 C&P Joints Exam (0 to 70 degrees); 
July 2008 C&P Orthopedic Exam (0 to 110 degrees).  
Since the highest extension limitation measurement was only 
to 5 degrees, no rating higher than 10 percent is warranted 
using the schedular arthritis criteria.  Similarly, since the 
lowest flexion measurement was 45 degrees, no rating higher 
than 10 percent is warranted under the schedular criteria for 
evaluating arthritis.  Thus, for both rating stages at issue 
in this appeal, the record does not support an increased 
rating for degenerative arthritis of the left knee using the 
schedular arthritis criteria.   

3.  Left knee instability disability

Since the limitation of motion criteria of Diagnostic Codes 
5260 and 5261 was used to rate the degenerative joint disease 
disability of the left knee, that criteria cannot be used to 
evaluate the separate left knee instability disability.  
38 C.F.R. § 4.14 (the evaluation of the same manifestation 
under different diagnoses is to be avoided).  Those 
diagnostic codes will therefore not be addressed here.  

The record contains no medical or lay evidence to show that 
the Veteran's knee disability involves either the malunion or 
nonunion of the tibia and fibula.  While the Veteran 
manifested some valgus malalignment shortly before the 
July 7, 2006, surgery, it was the femur at the hip socket 
that was adjusted in a distal femoral osteotomy rather than a 
correction of the tibia at the knee joint.  Thus, the 
schedular criteria of Diagnostic Code 5262 need not be 
addressed here.  38 C.F.R. § 4.71a.  

For the period prior to July 7, 2006, and for the period from 
December 1, 2006, 
until July 21, 2008, the Veteran's left knee instability 
disability was assigned a 20 percent disability rating.  The 
record does show that prior to July 22, 2008, the Veteran 
manifested symptoms related to meniscal tears and to the 
May 2005 arthroscopic debridement of the lateral meniscus.  
And in July 2006, the Veteran had a distal femoral varus 
osteotomy to correct a  valgus malalignment. July 2008 C&P 
Orthopedic Exam.  But the only rating available under 
Diagnostic Code 5258 for dislocated, semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint is a 20 percent disability rating.  38 C.F.R. 
§ 4.71a.  And the only rating available under Diagnostic Code 
5259 for symptomatic removal of semilunar cartilage is a 
10 percent disability rating.  38 C.F.R. § 4.71a.  Thus, for 
the periods prior to July 22, 2008, a rating higher than 
20 percent is not available under that criteria for the left 
knee instability disability.   

As for the rating stage from July 22, 2008, at both July 2008 
C&P examinations conducted one week apart, there was no 
effusion in the left knee joint.  At the joint exam, the 
McMurray's test was negative, although the examiner noted 
that the Veteran cried out in pain when the lateral joint was 
tested.  July 2008 C&P Joints Exam.  Notwithstanding the 
Veteran's subjective complaint of pain during the test, the 
objective medical evidence from the test shows that from 
July 2008, the Veteran had no signs of cartilage impairment 
of the left knee.  

The Veteran's lay evidence of effusion and locking of left 
knee is similar to that of the right knee, except he 
explained that he does not use his left leg for driving. 
Transcript at 9; July 2008 C&P Joints Exam.  But just as with 
his right knee, the Veteran's lay evidence is inconsistent 
with the objective medical evidence from July 22, 2008, 
forward concerning cartilage symptoms.  Given that there was 
no medical evidence of effusion and no tests revealing 
cartilage problems, a compensable rating under Diagnostic 
Codes 5257 and 5258 is not available for the period from 
July 22, 2008.  As a result, no increased rating is warranted 
for the left knee instability disability at any time during 
the rating period based on the criteria found in Diagnostic 
Codes 5257 and 5258. 

The last diagnostic code to be considered is used to evaluate 
other impairment of the knee, with recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 provides graduated 
ratings for impairment that is slight (10 percent), moderate 
(20 percent), and severe (30 percent).  38 C.F.R. § 4.71a.  
For the two relevant periods prior to July 2008, the 
Veteran's left knee instability disability has been assigned 
a 20 percent rating.  In order to warrant an increased rating 
under this criteria, the record would have to establish that 
prior to July 2008, the Veteran's impairment of the left knee 
was severe.  

The record does not show that the Veteran's left knee 
instability disability was severe prior to the May 2005 
surgery.  In March 2005, an examiner found that there was no 
varus or valgus instability, a negative Lachman, negative 
anterior drawer, and negative posterior drawer.  March 2005 
Orthopedic St. Louis.  The Veteran was thus not experiencing 
subluxation or instability.  

As for the period from July 1, 2005, until July 6, 2006, his 
early examinations revealed negative Lachmann's tests and 
negative drawer tests.  September 2005 Prosthetics Consult 
St. Louis (negative McMurray's and negative drawer tests); 
November 2005 Orthopedic (no varus or valgus instability, no 
Lachman, no anterior and no posterior drawer); December 2005 
Surgical Follow-Up (stable Lachman, stable anterior and 
posterior drawer, stable varus/valgus in extension and 
flexion). And at the April 2006 visit to his orthopedic 
surgeon, the Veteran did not report lateral instability of 
the left leg.  April 2005 WUMC Treatment and Follow-Up after 
X-rays.   

But at the April 2006 C&P examination, the Veteran complained 
of significant instability.  He reported that he could not 
walk without an assistive device and that he had begun 
walking close to the walls so that he could keep his balance.  
Upon examination, the McMurray's test indicated impairment of 
the lateral meniscus.  The examiner also recorded that the 
Veteran had a 15-degree valgus deformity of the left knee.  
April 2006 C&P Joints Exam.  Indeed, the Veteran's symptoms 
were significant enough that he underwent distal femoral 
osteotomy in July 2006 to correct the valgus deformity.  
July 2008 C&P Orthopedic Exam.  Based on this evidence, the 
Board finds that for the period from the C&P examination of  
April 13, 2006, until his surgery on July 7, 2006, the 
Veteran's left knee instability disability was severe, 
warranting an increased rating to 30 percent, which is the 
highest rating available under Diagnostic Code 5257.  

As for the period between December 1, 2006, and July 21, 
2008, however, the record does not show that the Veteran's 
left knee instability disability was severe.  To be sure, the 
Veteran had a left knee brace.  But at a follow-up surgical 
visit, the examiner found that there was no asymmetric varus 
or valgus laxity.  There was a firm endpoint to anterior and 
posterior drawer testing with a negative Lachman test.  The 
examiner determined that the Veteran's osteotomy was 
completely healed with no new fractures, change in alignment, 
or hardware failures.  November 2006 WUMC.  And while the 
Veteran had sprained his left knee during the period he was 
receiving a temporary total rating, the record does not show 
that as a result of that injury, the Veteran's left knee 
manifested in severe subluxation or severe lateral 
instability.  November 2006 WUMC (Veteran was put in a Cam 
walker boot).  He wore the special boot for his left ankle 
for only two months.  October 2008 C&P Scar & Joints Exam.  
Indeed, not long after that, the Veteran moved to another 
state and began a new job and did not seek any medical 
treatment with respect to his left knee for many months.  
Thus, for the period from December 1, 2006, to July 21, 2008, 
the record does not establish that the Veteran's left knee 
instability disability was more than moderately impaired.  A 
rating higher than 20 percent for that rating stage is not 
warranted on this record. 

Nor is a compensable rating under Diagnostic Code 5257 
warranted for the period from July 22, 2008, with respect to 
the left knee instability disability.  The C&P joints 
examiner found that although she could not test lateral 
stability due to the Veteran's muscle contractions, she was 
able to determine that the Veteran's anterior and posterior 
drawer signs were negative.  July 2008 C&P Joints Exam.  The 
C&P orthopedic examiner found no subluxation, no ligamentous 
laxity, and no lateral instability.  July 2008 C&P Orthopedic 
Exam.  As for the valgus malalignment that had previously 
existed, the examiner noted that when standing, there was a 
slight overcorrection now, with five degrees of varus at the 
knee.  But he also pointed out that the X-rays showed that 
the femur and tibia were normal.  July 2008 C&P Orthopedic 
Exam.  The Veteran was no longer wearing his left knee brace 
at these C&P examinations nor did he wear the brace to the 
C&P examination held three months later to evaluate the left 
knee scar and left ankle disabilities.  October 2008 C&P 
Joints & Scar Exam.  

Just as with his right knee, the Veteran presented lay 
evidence that his left knee gives way and that he falls.  
Transcript at 9; July 2008 C&P Joints Exam.  It was even less 
detailed than that given with respect to the right knee.  
Moreover, he also reported to the October 2008 C&P examiner 
evaluating his left ankle, that he had a history of falling 
because his left ankle would give way.  October 2008 C&P Scar 
& Joints Exam.  Since the Veteran's lay evidence is vague and 
inconsistent with the objective medical findings, the Board 
assigns little weight to that lay evidence.  Accordingly, 
when the credibility of the evidence is considered, the facts 
do not establish even a slight impairment of the left knee 
with recurrent subluxation or lateral instability.  As a 
result, with respect to the left knee instability disability, 
no increased rating is warranted under Diagnostic Code 5257 
for the period from July 22, 2008.  

In sum, under the schedular criteria for evaluating arthritis 
and knee disabilities, the record shows that an increased 
rating of the left knee instability disability to 30 percent, 
and no higher, is warranted for the period from April 13, 
2006, until July 6, 2006.  Otherwise, based on the schedular 
criteria, increased ratings for the left knee instability 
disability in excess of those assigned by the RO are not 
warranted on this record.  

C.  Other considerations: 
functional limitation, extra schedular rating, and reasonable 
doubt

1.  Functional limitation 

The Veteran argues that he should receive higher ratings due 
to functional limitations he experiences due to pain.  A 
disability of the musculoskeletal system is primarily the 
inability, due to damage, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  Thus, 
functional loss due to pain and weakness must be considered 
in evaluating the disability because a part which becomes 
painful on use must be regarded as seriously disabled.  Id.  
See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (disability 
ratings should reflect the Veteran's functional loss due to 
fatigability, incoordination, endurance, weakness, and pain).  
And the rating should reflect the condition of the Veteran 
during flare-ups.  DeLuca v. Brown, supra.  

As an initial matter, the functional limitation rules do not 
apply to the Veteran's left knee instability disability 
rating because the criteria of  Diagnostic Code 5257 are not 
predicated on loss of range of motion.  Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).  And as discussed above, despite the 
Veteran's testimony of instability, the Board found that the 
Veteran's right knee disability did not manifest in 
instability during this rating period that caused him to 
fall.  As a result, any complaints of instability of either 
knee-that is, giving way or falling-will not be addressed 
here as a functional limitation of his knees.  In addition, 
as noted in the introduction, above, the July 2008 orthopedic 
surgeon determined that the involuntary muscle contractions 
of the Veteran's legs are not related to either his left knee 
surgery nor to the Veteran's bilateral knee disabilities.  
July 2008 C&P Orthopedic Exam.  As a result, any statements 
about how his "nerve damage," "shaking," or "muscle 
contractions" affects his functioning are not relevant to 
the issues before the Board and will not be addressed here.  

Thus, the functional limitation rules will be applied only to 
the two arthritis disabilities:  the right knee disability 
assigned a 10 percent rating for the entire rating period; 
and the left knee DJD disability assigned a 10 percent rating 
prior to July 7, 2006, a 30 percent rating from April 13, 
2006, until July 6, 2006, and a 20 percent rating from 
December 1, 2006.  It is clear that the Veteran experiences 
pain with respect to both knee disabilities.  But the Board 
must determine whether credible evidence of record 
establishes that the Veteran's functional impairment requires 
an increased rating above the ratings already assigned.  

In reviewing the testimony at the personal hearing and the 
statements made to various examiners during the course of 
adjudicating this claim, the Board finds that the Veteran, at 
times, makes broad, dramatic statements about his pain and 
functional limitations without providing the details that 
might add credibility to those statements.  For example, at 
his personal hearing before the DRO, the Veteran testified 
that he currently could never walk again.  The DRO 
interrupted him to point out that he had seen the Veteran 
ambulating down a hall into the hearing room, although he was 
limping.  The Veteran then agreed that he had.  Transcript 
at 4.  

He also has testified that his knees are constantly swollen.  
Transcript at 5.  Apart from post-surgical reports (at a time 
when the Veteran was receiving a temporary total rating), 
there is no objective medical evidence of swelling or edema 
in the record.  March 2005 Orthopedic St. Louis (no 
swelling); April 2006 C&P Joints Exam (no swelling).  And 
while the instability of his knees is not relevant here, his 
statements about instability can shed light on how credible 
his reports to examiners are.  He told the April 2006 C&P 
examiner that he had frequent locking with occasional 
buckling, but when asked as to the circumstances when it 
happened, the causes of the buckling, or how often it 
happened, he could not elaborate.  April 2006 C&P Joints 
Exam.  

Another example of the Veteran's dramatic explanations is the 
Veteran's description of how his right knee locks up when he 
is driving.  Since the May 2005 arthroscopy of the left knee, 
there has been no objective medical evidence to indicate 
there is loose cartilage in the knee to cause locking.  
March 2005 MRI (right knee meniscus intact); December 2005 
Orthopedic Surgical Follow-up (very little lateral meniscus 
of the left knee remaining; too young for total knee 
replacement and arthritis does not appear severe enough to 
warrant it; complains of lateral-sided left knee pain, though 
there is diffuse component to it); but see November 2005 
Orthopedic Consult St. Louis (positive McMurray's test).  
Thus, the Board finds that what the Veteran describes as 
"locking" is stiffness that occurs when the knee is kept 
still.  

The Veteran claims that his right leg "locks up" when he is 
driving so that he is unable to press the brake pedal without 
using his hands to manipulate his leg onto the pedals.  If, 
perhaps, the Veteran had reported that once his leg had 
stiffened so that he had difficulty with the brake and that 
he immediately sought medical treatment for this new 
development, his report may have sounded plausible.  Or if he 
had explained that now he has to remember to move his knee at 
stop lights to keep it from stiffening, it may have been 
plausible.  But this Veteran explained that he has now had 
several close calls where he has almost had an accident, and 
yet, he continues to drive without seeking medical treatment 
for the knee disabilities.  The Board finds this report to be 
facially implausible.  Caluza v. Brown, 7 Vet. App. at 511, 
512 (facial implausibility is one factor in weighing 
credibility).  

Similarly, the Veteran complains that he experiences pain 
flare-ups twice a week, where the pain rises to 8 to 10 out 
of 10 and lasts from 6 to 8 hours.  That would be 100 times 
in the past year.  Yet, he reported to that same examiner 
that he missed 2 to 3 days of work in the past 12 months and 
did not take pain medication during work hours because it 
interfered with his ability to concentrate.  July 2008 C&P 
Joints Exam.  The Board finds it unlikely that his pain is 
really that severe and yet he continues to perform his work 
duties daily without the benefit of pain medication.  On the 
other hand, at his personal hearing, the Veteran testified 
that he "sometimes" missed work for 2 to 3 days per week 
due to his knees.  Transcript at 6.  But he provided no 
details about how often that "sometimes" happens.  As 
statements that are so inconsistent with one another, the 
Board finds that the statements as to the frequency of flare-
ups is not credible.  See also April 2006 C&P Joints Exam 
(the pain is so constant, there are no flare-ups).  

The Veteran has also quantified statements about the 
stiffness of his knees that are inconsistent with one 
another.  In April 2006, he said he could not sit for more 
than 10 minutes without having to get up for both knees.  
April 2006 C&P Joints Exam.  At the July 2008 C&P joints 
exam, he stated that he could not sit for more than 30 
minutes without the knee locking up-that is, stiffening up, 
but at the orthopedic exam a week later, he reported that he 
must move around every 30 to 45 minutes.  July 2008 C&P 
Joints Exam; July 2008 C&P Orthopedic Exam.  The Board finds 
the statement of getting up every 30 to 45 minutes to be more 
credible than the other statements.  

But some of the Veteran's specific statements of pain and 
functional limitation appear to be credible, given the degree 
of arthritis in his knees.  The July 2008 orthopedic examiner 
found that the Veteran demonstrated weakness of both knees, 
lack of endurance, and pain and that his current symptoms 
limit the amount of standing, walking, and sitting that he 
can do.  July 2008 C&P Orthopedic Exam.  The Veteran reported 
that his pain was worse with sitting down and getting up 
again or with climbing or descending stairs.  He could not 
walk for more than 1.5 blocks without the knee pain flaring 
up.  His right knee ached with rainy weather.  July 2008 C&P 
Joints Exam.  He could not go up and down a ladder.  Getting 
in and out of a car was difficult for him.  In April 2006, he 
reported it was difficult for him to put on his pants, shoes, 
and socks, and sometimes his nephew or sister had to help him 
get dressed.  He had missed some school due to problems with 
both knees.   April 2006 C&P Joints Exam.  But by July 2008, 
he was able to dress without assistance, although he 
complained it was difficult to put on shoes and socks and to 
get into and out of the bathtub.  July 2008 C&P Joints Exam.  
Finally, the Veteran's statements that he experienced some 
decreased efficiency in work due to the constant fluctuation 
of pain and having to get up periodically to walk around are 
credible.  July 2008 C&P Joints Exam.  

With respect to these functional limitations, however, the 
Board finds that the ratings that have already been assigned 
are sufficient to compensate the Veteran for the functional 
limitations he has experienced from pain, weakness, and 
endurance.  For the period prior to April 2006, there is 
little evidence of functional limitation and the Veteran has 
been assigned 10 percent ratings for each knee.  For the 
period between April 2006 and July 2006, when he was 
experiencing greater difficulty in dressing and getting in an 
out of a car, he has been assigned a 10 percent rating for 
his right knee and a 30 percent rating for his left knee 
degenerative joint disease disabilities.  Then, after the 
July 2006 surgery, when he was complaining of walking, 
standing, and climbing limitations, he has been assigned a 
10 percent rating for his right knee and a 20 percent rating 
in his left knee degenerative joint disease disabilities.  
The credible functional limitations do not warrant ratings 
higher than those awarded for those rating stages.  

The Veteran also complains that his recreational and social 
activities have been severely impacted because he no longer 
can go on shopping trips, go sightseeing, or go to parks 
because of increased knee pain and the limitations of not 
being able to walk more than 1.5 blocks without worsening the 
pain.  He can no longer play sports that he used to play, 
such as basketball, volleyball, and jogging.  July 2008 C&P 
Joints Exam.  

But service-connected disability compensation is not a 
payment to compensate a person for their general decreased 
quality of life.  Cf., October 2008 C&P Joints Exam (Veteran 
emphasized in examination how the quality of his life had 
been decreased by the scar on his knee and his residuals of a 
left ankle fracture).  Rather, disability ratings are 
intended to represent as far as can practicably be determined 
the average impairment in earning capacity resulting from the 
residuals of his injuries in civil occupations.  38 C.F.R. 
§ 4.1.  The degrees of disability specified in the schedular 
criteria are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of the 
disability.  Id.  And since the record shows that the Veteran 
continues to work even without using pain medication and the 
record does not establish that the Veteran's arthritis of the 
knees disabilities have caused the Veteran to have functional 
limitations that are causing him to lose earning capacity, no 
additional rating is needed here with respect to functional 
limitation due to pain, weakness, or endurance.  

2.  Extra-schedular consideration

The Veteran also does not qualify for extra-schedular 
consideration for his service-connected knee disabilities.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of an extra-schedular evaluation 
is made.  38 C.F.R. § 3.321(b)(1).  But if the level of 
severity and symptomatology of the Veteran's service-
connected disability is compared to the established criteria 
found in the rating schedule and the schedular rating is 
adequate, no extra schedular rating is warranted.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Here, the very symptoms 
that the Veteran complains of-that is, limitation of motion, 
instability, locking, effusion, pain, and limitation of 
function-are addressed in the schedular criteria.  

The only symptoms that the Veteran raised that are not 
explicitly covered by the schedular criteria are that his 
disability makes his voice jittery so that he sounds 
incompetent at work and he said his concentration is affected 
by his disability.  Transcript at 6.  But there are no 
details provided to show the extent to which the quality of 
the Veteran's voice has affected his job.  The Veteran has 
not sought medical treatment for the relationship between his 
knees and his voice.  As for his concentration, the Veteran 
has indicated that he works at a computer for 8 to 10 hours 
per day.  And he has reported that he is able to do his job 
despite his knee disabilities.  Thus, the Board finds that 
those symptoms do not make the Veteran's case so exceptional 
that the schedular criteria is inadequate.  

The record does show that in the five years of this rating 
period, the Veteran has lost 6 months of work due to two 
separate surgeries.  But the Veteran was assigned temporary 
total ratings for both of the surgical recovery periods and 
the Veteran has indicated that he is satisfied with those 
ratings.  Thus, an extraschedular rating is not warranted on 
the basis of his hospitalizations.  

3.  Reasonable doubt 

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 3.102, 4.3.  Here, the Veteran's rating was increased with 
respect to one ratings stage.  With respect to the other 
periods, while there is some lay evidence in the record to 
substantiate an increased rating, as discussed above, much of 
it is not credible.  When the credibility of the evidence is 
taken into consideration, the positive and negative evidence 
does not approach equipoise.  Thus, there is no reasonable 
doubt to resolve.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990) (benefit of the doubt rule inapplicable when the 
preponderance of the evidence is against the claim).  

II.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), also held that, as the 
degree of disability and effective date of the disability are 
part of a claim for service connection, VA has a duty to 
notify claimants of the evidence needed to prove those parts 
of the claim.  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

The RO's March 2006 letter describing the evidence needed to 
support the Veteran's claim was timely mailed before the 
June 2006 rating decision.  It described the evidence 
necessary to substantiate an increased rating claim, 
identified what evidence VA was collecting, requested the 
Veteran to send in particular documents and information, 
identified what evidence might be helpful in establishing his 
claim, and addressed what evidence was necessary with respect 
to the rating criteria and the effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the Veteran by 
retrieving his claims folder (including the service treatment 
records), by obtaining his VA medical treatment records, by 
conducting C&P examinations, and by providing the Veteran 
with an opportunity to present sworn testimony at his 
June 2008 personal hearing before a DRO.  There are no 
outstanding requests for assistance.  

Although the Veteran did not raise any objections to the C&P 
examinations, the Board notes that neither the joints 
examiner nor the orthopedic surgeon had access to the 
Veteran's claims folder when they conducted their respective 
July 2008 examinations.  But the medical history that they 
elicited from the Veteran and the information they obtained 
from VA's computerized medical records described in each 
report is consistent with the evidence in the claims folder.  
The Board finds that both reports are adequate for rating 
purposes because they provided complete information about the 
current degree of severity of the Veteran's knee 
disabilities.    


ORDER

A disability rating in excess of 10 percent for 
chondromalacia of the right knee is denied.  

A disability rating in excess of 20 percent prior to 
April 13, 2006, for a disability of the left knee, status 
post chondroplasty of the lateral tibial plateau with lateral 
meniscectomy (formerly bilateral knee condition), is denied. 

A disability rating of 30 percent, and no higher, from 
April 13, 2006, to July 6, 2006, inclusive, for a disability 
of the left knee, status post chondroplasty of the lateral 
tibial plateau with lateral meniscectomy (formerly bilateral 
knee condition), is granted, subject to the criteria 
governing payment of monetary benefits.    

A disability rating in excess of 20 percent from December 1, 
2006, to July 21, 2008, inclusive, for a disability of the 
left knee, status post chondroplasty of the lateral tibial 
plateau with lateral meniscectomy (formerly bilateral knee 
condition), is denied. 

A compensable rating from July 22, 2008, for a disability of 
the left knee, status post chondroplasty of the lateral 
tibial plateau with lateral meniscectomy (formerly bilateral 
knee condition), is denied. 

A disability rating in excess of 10 percent prior to July 7, 
2006, for degenerative joint disease of the left knee, 
associated with a disability of the left knee, status post 
chondroplasty of the lateral tibial plateau with lateral 
meniscectomy (formerly bilateral knee condition), is denied. 

A disability rating in excess of 20 percent from December 1, 
2006, for degenerative joint disease of the left knee, 
associated with a disability of the left knee, status post 
chondroplasty of the lateral tibial plateau with lateral 
meniscectomy (formerly bilateral knee condition), is denied. 



____________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


